Title: From John Adams to Richard Rush, 10 April 1815
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy April 10. 1815

It does not Signify, to grow old. You never can get rid of worldly Affairs. I never was more distracted with Business. It pours in upon me from all quarters. I want to write you every day, and two or three times a day. I have read your speculations with pleasure, but with Some grains of reserve. I Send you a Richelieu, upon the Fisheries, Said to be from Connecticut. That State is a rich bed of Genius in our Yankee Garden: but I did not believe there was a Man in it, capable of writing that paper.
Rush! The Vulgar Say “Sauce for a Goose, is Sauce for a Gander.” The Wise Jurists Say “He who would have Equity, must do Equity.” And which of these Maxims is the most elegant, and the most intelligible?
If We demand the Fisheries, the three hundred Millions of Acres of Western Lands or even our Independence, We must acknowledge these Right of the British Nation, if there is such a Nation, to the Navigation of the Missisippi. And what harm can result to Us, from that quarter? In time of War, this would be a nullity to Britain in theory and practice. In time of peace, what harm can it do to Us? If the British Nation should hereafter be found to have any Lands upon the Mississippi or the Missouri, what Injury can they do to Us by Swimming down a thousand miles if you will, upon that River to the Gulp of Mexico.? Smuggle, they may, and So can We. And when Shall We find the bottom of this unfathomable Gulph of Smuggling?
Pray, good Government? please to give Us a correct Map of the U.S. how many hundred or thousand miles of Sea Coast? of Lake Boundaries? of Land Boundaries? Is it possible to annihilate Smuggling? I will warrant you that our People will Smuggle as much and to as much profit as the Britons. Not the Eight hundred thousands Troops of Napoleon nor his Eighteen thousand Douaniers, could prevent Smuggling in this Country. Neither G. B. nor France, nor Holland nor Spain with all their Armies, Navies and Custom houses Officers ever have been or ever will be able to Suppress Smuggling. All that Governments can do, is to maintain a constant War with Smuggling; each contriving, according to Mr Jeffersons expressions “Which can do the other the most harm.
I wish I could converse with you every day. of what Use are Armies? Navies, and Navies only are or can be, our Security. Write to me my dear Child, with all the Naivete of Infancy; tell me your inmost thoughts. If We lett Canada and Nova Scotia alone, they will drop of themselves from the British Tree; and will be very willing to Unite with Us.
But depend upon it. If this Collision between Missisippi and Labradore Fisheries is not cautiously and prudently managed it will divide the States.
John Adams
P.S. Pardon, despise, or excorate as you think fit, the Stupid and wicked Editorial Introduction to the Richelieu. These assassins would Stabb Madison through their own hearts.

